447 F.2d 150
Herbert PATE et al., Plaintiffs,v.DADE COUNTY SCHOOL BOARD et al., Defendants-Appellees, v.Alice LOVE, Carswell Washington et al.,Intervenors-Appellants, Dade CountyClassroom Teachers'Association, Inc.,Intervenor-Appellant.
No. 71-2338.
United States Court of Appeals, Fifth Circuit.
Sept. 3, 1971.

Richard Yale Feder, Irma Robbins Feder, Tobias Simon, James Matthews, Miami, Fla., for appellants.
George C. Bolles, Miami, Fla., Charles E. Minor, Tallahassee, Fla., Fred Davant, Miami, Fla., for appellees.
Appeals from the United States District Court for the Southern District of Florida; C. Clyde Atkins, District Judge.
Before JOHN R. BROWN, Chief Judge, and MORGAN and INGRAHAM, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966